

EXHIBIT 10.1

 
SECOND AMENDMENT TO LOAN AGREEMENT



 This Second Amendment to Loan Agreement (“Amendment”) is entered into effective
as of August 4, 2010 is entered into by and among ISECURETRAC CORP, a Delaware
corporation (“Borrower”) and CRESTPARK LP, INC., a Delaware corporation
(“Lender”).


WHEREAS, Borrower and Lender are parties to that certain Loan Agreement dated as
of November 10, 2008 and amended by the First Amendment to Loan Agreement dated
as of November 4, 2009 (such agreement, together with all amendments,
modifications and restatements, and as further amended, modified and restated by
this Amendment, the “Agreement”);


WHEREAS, the parties hereto acknowledge that as of the effective date hereof (i)
there is an outstanding balance on the Equipment Term Note of $898,805 and
available credit of $718,788 on the Equipment Term Commitment; and (ii) there is
an outstanding balance on the Revolving Credit Note of $600,000 and available
credit of $150,000 on the Revolving Credit Commitment; and


WHEREAS, the parties would like to amend the Agreement in order to reallocate
$350,000 from the Equipment Term Commitment to the Revolving Credit Commitment
thereby reducing the Equipment Term Commitment from $1,750,000 to $1,400,000 and
increasing the Revolving Credit Commitment from $750,000 to $1,100,000 which
will result in available credit of $368,788 on the Equipment Term Commitment and
available credit of $500,000 on the Revolving Credit Commitment;


NOW THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto agree as follows:


Section 1. DEFINED TERMS.  Capitalized terms used herein and not otherwise
defined herein shall have the meanings set forth in the Agreement.


Section 2. AMENDMENTS TO AGREEMENT.


2.1 Amendment to Section 1.1 Definitions.  The following definitions are hereby
amended and restated in their entirety to read as follows:


“Equipment Term Commitment” means the obligation of the Lender to make Equipment
Advances pursuant to Section 2.1(b) in an aggregate principal amount of up to
One Million Four Hundred Thousand and No/100 Dollars ($1,400,000), subject,
however to termination pursuant to Section 9.2.



“Equipment Term Note” means the amended and restated promissory note of the
Borrower payable to the order of the Lender, in substantially the form of
Exhibit C hereto, and all amendments, extensions, renewals, replacements,
increases and modifications thereof.  As applicable, the term “Equipment Term
Note” shall also include each 36 Month Note entered into pursuant to the terms
of this Agreement.


“Revolving Credit Commitment” means the obligation of the Lender to make
Revolving Credit Advances pursuant to Section 2.1(a) in an aggregate principal
amount at any time outstanding up to but not exceeding One Million One Hundred
Thousand and No/100 Dollars ($1,100,000), subject, however, to termination
pursuant to Section 9.2.


“Revolving Credit Note” means the amended and restated promissory note of the
Borrower payable to the order of the Lender, in substantially the form of
Exhibit A hereto, and all amendments, extensions, renewals, replacements,
increases and modifications thereof.
 

--------------------------------------------------------------------------------




Section 3. REPRESENTATIONS AND WARRANTIES.  Borrower represents and warrants
that, as of the date hereof:


3.1 Authorization; No Conflict.  The execution and delivery by Borrower of this
Amendment and the performance by Borrower of its obligations under the Agreement
have been duly authorized by all necessary corporate or equivalent action, do
not require any filing or registration with or approval or consent of any
governmental agency or authority, do not and will not conflict with, result in
any violation of or constitute any default under any provision of the
organizational documents of Borrower or any material agreement or other document
binding upon or applicable to Borrower (or any of its respective properties) or
any material law, or governmental regulation or court decree or order applicable
to Borrower, and will not result in or require the creation or imposition of any
lien on any of the properties of Borrower pursuant to the provisions of any
agreement binding upon or applicable to Borrower.


3.2 Due Execution; Enforceability.  This Amendment has been duly executed and
delivered by Borrower and, together with the Agreement, is a legal valid and
binding obligation of Borrower, enforceable in accordance with its terms
subject, as to enforcement only, to bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the enforceability of the rights of
creditors generally and to general principles of equity (regardless of whether
enforcement is sought in equity or at law).


3.3 No Default.  Except as specified in this paragraph, no event has occurred
and is continuing which constitutes an Event of Default.  Borrower acknowledges
the Equipment Advance in the amount of $82,407 made by Lender to Borrower on
July 28, 2009, was used to purchase parts for System 5000 units of equipment
rather than to purchase System 5000 completed units and that such use of
proceeds was not in accordance with Section 2.3 of the Agreement.


3.4 Representations and Warranties.  All of the representations and warranties
of Borrower contained in the Agreement and the other Loan Documents are true and
correct in all material respects.


Section 4. RATIFICATION.  The terms and provisions set forth in this Amendment
shall modify and supersede all inconsistent terms and provisions set forth in
the Agreement and, except as expressly modified and superseded by this
Amendment, the terms and provisions of the Agreement and the other Loan
Documents are ratified and confirmed and shall continue in full force and
effect.  The Borrower agrees that the Agreement, as amended hereby, and the
other Loan Documents to which it is a party or subject shall continue to be
legal, valid, binding and enforceable in accordance with their respective terms.


Section 5. CONDITIONS PRECEDENT.  This Amendment shall become effective as of
the date hereof upon satisfaction of all of the following conditions:


5.1 Amendment.  Receipt by Lender of counterpart originals of this Amendment,
duly executed by Borrower and Lender, as applicable.


5.2 Resolutions.  Receipt by Lender of resolutions from Borrower which authorize
the execution, delivery and performance by Borrower of this Amendment and any
other documents to be executed in connection herewith to which Borrower is a
party.


5.3 Incumbency Certificate.  Receipt by Lender of a certificate of incumbency
certified by an authorized officer of Borrower certifying the names of each
officer of Borrower authorized to sign this Amendment and each of the other
documents to which Borrower is or is to be a party, together with specimen
signatures of such officers.


5.4 Representations and Warranties.  The representations and warranties
contained in Section 3 of this Amendment shall be true and correct in all
material respects.


5.5 Other Documentation.  Receipt by Lender of such other documentation,
certificates and instruments, in form and substance satisfactory to Lender and
its counsel, as Lender shall require.


Section 6. MISCELLANEOUS.
 
2

--------------------------------------------------------------------------------




6.1 Expenses.  Borrower agrees to pay, and save Lender harmless from all
liability for, any stamp or other taxes which may be payable in connection with
the execution or delivery of this Amendment, the borrowings under the Agreement,
and the execution and delivery of any instruments or documents provided for
herein or delivered or to be delivered hereunder or in connection herewith.  All
obligations provided in this Section 6.1 shall survive any termination of this
Amendment and the Agreement.


6.2 No Waiver.  The execution and delivery of this Amendment shall not
constitute a waiver of any disclosed or undisclosed default in existence as of
the date hereof.


6.3 Captions.  Section captions used in this Amendment are for convenience only
and shall not affect the construction of this Amendment.


6.4 Governing Law.  THIS AMENDMENT SHALL BE A CONTRACT MADE UNDER AND GOVERNED
BY THE LAWS OF THE STATE OF TEXAS, WITHOUT REGARD TO CONFLICT OF LAWS
PRINCIPLES.  Wherever possible each provision of this Amendment shall be
interpreted in such manner as to be effective and valid under applicable laws,
but if any provision of this amendment shall be prohibited by or invalid under
such laws, such provision shall be ineffective to the extent of such prohibition
or invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Amendment.


6.5 Counterparts.  This Amendment may be executed in any number of counterparts,
and by the parties hereto on the same or separate counterparts, and each such
counterpart, which executed and delivered (including by facsimile machine,
telecopier, or electronic mail), shall be deemed to be an original, but all such
counterparts shall together constitute but one and the same Amendment.


6.6 Reference to Agreement.  On and after the date hereof, each reference in the
Agreement to “this Agreement,” “hereunder,” ”hereof,” “herein” or words of like
import, and each reference to the Agreement in any Note and in any other
agreement, document or other instrument executed and delivered pursuant to the
Agreement, shall mean and be a reference to the Agreement.


6.7 Loan Document.  This Amendment is a Loan Document and is subject to all
provisions of the Agreement applicable to Loan Documents, all of which are
incorporated in this Amendment by reference the same as if set forth in this
Amendment verbatim.


6.8 Severability.  Any provisions of this Amendment held by a court of competent
jurisdiction to be invalid or unenforceable shall not impair or invalidate the
remainder of this Amendment and the effect thereof shall be confined to the
provisions so held to be invalid or unenforceable.


6.9 Successors and Assigns.  This Amendment shall be binding upon the parties
hereto and their respective successors and assigns, and shall inure to the sole
benefit of the parties hereto and the successors and assigns of the
Lender.  Notwithstanding the foregoing, Borrower shall not assign its rights or
duties hereunder without the consent of Lender.


6.10 ENTIRE AGREEMENT.  THE AGREEMENT, AS AMENDED BY THIS AMENDMENT, AND THE
OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY
NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.



[Remainder of Page Left Intentionally Blank – Signature Page Follows]
 
3

--------------------------------------------------------------------------------




 Delivered as of the day and year first above written.
 

 
BORROWER:


ISECURETRAC CORP., a Delaware
corporation
         
 
By:
           Peter A. Michel     Its: 
Chief Executive Officer
 

             
LENDER:


CRESTPARK LP, INC., a Delaware
corporation
         
By:
         Heather Kreager     Its:  
 Senior Vice President
 

 
4

--------------------------------------------------------------------------------

